Citation Nr: 1542315	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for vertigo.

2.  Entitlement to a rating higher than 10 percent for hemorrhoids.

3.  Entitlement to a rating higher than 10 percent for allergic rhinitis.

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to October 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from August and November 2012 rating decisions of the San Diego, California, and Denver, Colorado Department of Veterans Affairs (VA) Regional Offices (RO) respectively.  The August 2012 rating decision denied entitlement to increased ratings for hemorrhoids and allergic rhinitis, and declined to reopen the claim of entitlement to service connection for vertigo.  The November 2012 rating decision granted entitlement to service connection for a right ear hearing loss, recharacterized the Veteran's disability as a bilateral hearing loss, and continued a previously assigned noncompensable rating.  The claim was certified by the VA RO in Manila, Commonwealth of the Philippines. 

In July 2015 the representative raised a claim to reopen the issue of entitlement to service connection for headaches, to include due to allergic rhinitis.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

Pertinent medical evidence was added to the record after the Veteran's case was certified to the Board in October 2014.  In July 2015, his representative waived initial RO review of this evidence.  The Board has jurisdiction to review the appeal.  See e.g. 38 C.F.R. § 19.31, 19.37, 20.1304(c) (2015).  

The reopened issue of entitlement to service connection for vertigo and the issues of increased ratings for allergic rhinitis, hemorrhoids, and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  An August 1993 rating decision denied entitlement to service connection for vertigo; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the August 1993 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying entitlement to service connection for vertigo is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the August 1993 rating decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1993 rating decision denied entitlement to service connection for vertigo on the basis that, while there was evidence of treatment in service for dizziness, such complaints were acute and transitory and usually associated with symptoms of a common cold.  A December 1992 VA neurological examiner associated complaints of dizziness with migraine headaches.  The RO found that the diagnosis on VA examination (an apparent reference to a January 1993 report) was considered based solely on the history provided.

The Veteran was notified of the August 1993 rating decision and his appellate rights but did not appeal.  Moreover, no evidence was received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the August 1993 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the August 1993 rating decision includes VA and non-VA medical records and examination reports, dated from 2002 to 2015.

Added to the record are records from the Naval Hospital Camp Pendleton clinic dated in 2011.  A May 2011 record includes the Veteran's complaints of intermittent dizziness that occurred approximately once a week.  The assessment was benign paroxysmal positional vertigo.  Records in June and July 2011 note that his medical problems included benign paroxysmal positional vertigo.

As the prior denial was based on the Veteran not having a persistent diagnosed disability, this new evidence relates to the need to show a current disability.  Accordingly, new and material evidence has been submitted, and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for vertigo.


REMAND

Service treatment records show that the Veteran was seen for complaints that included dizziness.  He was seen for complaints of motion sickness on July 18, 1972 and, on November 22, 1976, he complained of headache, dizziness, and a sore throat, thought to be cold symptoms.  On April 27, 1981, he complained of nausea and dizziness and the assessment was dizziness of unknown etiology.  

On March 31, 1984, the Veteran underwent a neurological evaluation for an acute onset of vertigo and nausea.  His examination was within normal limits and the examiner's best etiologic diagnosis was a benign self-limiting disease thought by some to be of viral nature.  

A February 5, 1992 eye examination included the Veteran's complaints of blurred vision when reading, and headache and dizziness.  On a Report of Medical History completed on April 23, 1992, when he was examined for retirement, the Veteran checked yes to ever having frequent dizziness.  Notably, in dental health questionnaires completed in August 1989, May 1991, and May 1992, the Veteran denied having dizziness. 

The December 1992 VA examiner speculated that the Veteran could have had acute vestibulopathy in 1984, and associated current dizziness with migraine headaches.  The January 1993 VA examiner noted the Veteran's reports of vertigo; examination diagnoses included vertigo.

Benign paroxysmal positional vertigo was diagnosed in May 2011 at the Naval Hospital Camp Pendleton clinic.

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for vertigo, entitles him to a VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.

It appears the RO reviewed pertinent VA medical records not currently available for Board review.  The September 2013 statement of the case shows that the RO considered records from the VA outpatient clinic Manila, dated from August to September 2013.  The Board is unable to locate these records in the Veteran's electronic files.

Further, it appears that more recent VA medical records are available and not included in the Veteran's electronic file.  His file includes records from the VA medical center in San Diego, California, dated from November 1995 to October 2005.  A May 2015 rating decision notes review of records from the VA Medical Center in San Diego, dated to September 2014, and from the VA Manila outpatient clinic dated to April 2015.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's electronic file all medical records regarding his treatment at the VA Medical Center San Diego, dated since October 2005, and at the VA outpatient clinic in Manila, dated since August 2013.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA examination by a physician to determine the etiology of any diagnosed disorder manifested by vertigo.  All indicated tests and studies should be conducted.  The physician must be provided access to and must review the claims folder, VBMS file and Virtual VA file.  

Following the examination the physician must address whether the Veteran has had any disorder manifested by vertigo since 2011?  If so, is it a least at least as likely as not (50 percent probability or more) that the disability, including any diagnosed benign paroxysmal positional vertigo, or another disability, had its onset in service, or is otherwise the result of a disease or injury in service including the notations in the service treatment records (on July 18, 1972, November 22, 1976, April 27, 1981, March 31, 1984/neuro evaluation, May 5, 1992, and April 23, 1992)?

The examiner must provide fully explanatory reasons and bases for any opinion offered.  The examining physician is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from vertigo since service, he is competent to state that he suffered from dizziness.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 
 
4.  After completing any indicated additional development, including if warranted reexaminations of the appellant's hemorrhoids, hearing loss and allergic rhinitis, the RO must readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


